Case 3:19-cr-03932-DB Document9 Filed 12/12/19 Page 1 of1

AO 442 (Rev, 11/11) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

Western District of Texas

United States of America

 

Vv. ) ta 5

) Case No, EP-19-CR-3932-DB

ALEJANDRO CARRILLO
)
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ALEJANDRO CARRILLO aka John Larranus, Oscar Miranda, Jose Urueta 5
who is accused of an offense or violation based on the following document filed with the court:

 

M Indictment O Superseding Indictment © Information O Superseding Information © Complaint
O Probation Violation Petition © Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is briefly described as follows:

18:371 - Conspiracy

18:545 - Smuggling into U.S.

16:3372(a)(1) & 3373(d)(1)(B) - Lacey Act Wildlife Trafficking
16:3372(d)(1), 3373(d)(3)(A)(i) - Lacey Act False Wildlife Record

yy

 

et ff J ff
ae
Date: 12/04/2019 (4 | GAAgtlLs=
Issuing officer’s-signature
City and state: El Paso, Texas E. Chairez, Deputy Clerk

 

 

Printed name and title

 

Return

 

 

This warrant was ceived on (date) EA [yp/ f e , and the person was arrested on (date) £ Y/ fil f 7
at (city and state) fel f a PC AG. Sd j
Date: lp Lie) Le A hig
A

fs *
Arresting officer’s signature

Tcl x

rintel nayie and title

 

 
